Citation Nr: 0126040	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-18 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945, from May 1946 to May 1949, from June 1949 to 
May 1965.  He died in May 1999.  The appellant seeks benefits 
as the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of September 1999 by 
the Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  In the decision, the RO determined 
that the appellant was not entitled to benefits as the 
veteran's surviving spouse because she was divorced from the 
veteran at the time of his death.  

A hearing was held in Washington DC before the undersigned 
Member of the Board in August 2001.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran and the appellant were married on September 
[redacted], 1974.

3.  They divorced on September [redacted], 1987.

4.  The appellant and the veteran did not subsequently 
remarry each other or form a common-law marriage.

5.  The veteran died in May 1999.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 C.F.R. §§ 3.1(j), 3.50 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The basic elements for 
establishing entitlement to recognition as a surviving spouse 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains a copy 
of her marriage certificate and the divorce decree.  The 
appellant has had a hearing.  She has presented witness 
statements.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new law and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts in this case are not in dispute.  A copy of 
a marriage certificate shows that the veteran and the 
appellant got married on September [redacted], 1974.  A copy of a 
divorce decree shows that they divorced on September [redacted], 1987.  
In a declaration of status of dependents submitted by the 
veteran in September 1997, the veteran confirmed that he was 
divorced from the appellant.  

A death certificate dated in May 1999 shows that the veteran 
died that month.  His marital status was listed as divorced.

In June 1999, one of the veteran's daughters submitted a 
claim for Dependency and Indemnity Compensation, Death 
Pension and Accrued benefits by a Surviving Spouse or Child.  
On the claim form, she noted that the veteran and the 
appellant had gotten divorced in September 1987.

The appellant submitted her claim for DIC in July 1999.  In 
the application, she checked a box indicating that her 
relationship to the veteran was that of surviving spouse.  
She further specified, however, that she and the veteran had 
gotten divorced in September 1987.  She also checked a box 
indicating that she did not continuously live with the 
veteran from the date of marriage until the date of death.  

As noted above, the RO denied the claim in September 1999 on 
the basis that the appellant was divorced from the veteran at 
the time of his death and did not, therefore, qualify for 
benefits as his surviving spouse.  

The appellant testified in support of her claim during a 
hearing held before the undersigned Member of the Board in 
August 2001.  She conceded that she had gotten divorced from 
the veteran and was not married to him at the time of his 
death.  She further stated, however, that she should still 
qualify for benefits as a surviving spouse because the 
divorce had been necessitated as a result of misconduct 
committed by the veteran such as abuse of her children.  The 
appellant has also presented witness statements in support of 
her claim.  The witness statements corroborate her testimony 
regarding the veteran's malicious acts which necessitated the 
divorce.  

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 38 
U.S.C. § 1310; 38 C.F.R. § 3.5(a).  The term "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j), and who was 
the spouse of the veteran at the time of the veteran's death 
and:
    (1) Who lived with the veteran continuously from the date 
of 
marriage to the date of the veteran's death except where 
there was a 
separation which was due to the misconduct of, or procured 
by, the 
veteran without the fault of the spouse; and
    (2) Except as provided in Sec. 3.55, has not remarried or 
has not 
since the death of the veteran and after September 19, 1962, 
lived with 
another person of the opposite sex and held himself or 
herself out 
openly to the public to be the spouse of such other person.  
See 38 C.F.R. § 3.50.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 C.F.R. § 3.1(j).  The Board has 
noted that the United States Court of Appeals for Veterans 
Claims (Court) has held that even in states where common-law 
marriages are not valid, a common law marriage may be deemed 
to have existed (and may be recognized for VA purposes) if 
the appellant was unaware of that fact.  See 38 C.F.R. 
§ 3.52; Colon v. Brown, 9 Vet. App. 104 (1996).  The validity 
of a divorce decree regular on its face will be questioned by 
VA only when such validity is put in issue by a party thereto 
or a person whose interest in the claim for VA benefits would 
be affected thereby.  See 38 C.F.R. § 3.206. 

After considering all of the evidence of record, the Board 
finds that the veteran and the appellant were legally 
divorced in 1987 and did not subsequently remarry.  The 
appellant has not challenged the validity of the divorce 
decree.  The Board further notes that there is no evidence 
that the veteran and the appellant formed a common-law 
marriage after the divorce.

The Board has noted the appellant's contention that the VA 
should pay her benefits in recognition of the fact that the 
divorce was necessitated by the veteran's malicious acts.  
Under the law, however, the reason for the divorce is not 
relevant.  To qualify for benefits as a surviving spouse, the 
claimant must have been the veteran's spouse on the date of 
his death.  The law does not provide any relevant exception 
to the requirement.  Although the regulations contain a 
reference to separations due to the misconduct of the 
veteran, those provisions are only applicable in cases where 
the claimant and the veteran were still married, but did not 
have continuous cohabitation.  That provision is not 
applicable in a case such as the present one where the 
parties had gotten divorced many years before the veteran's 
death.

The Board sympathizes with the reasons given by the appellant 
for seeking a divorce from the veteran; however, the Board is 
bound by the law and regulations in effect.  In the absence 
of authorizing statutory or regulatory authority, the Board 
may not award payment of benefits.  See Zimick v. West, 11 
Vet. App. 45, 50 (1998), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute").  Accordingly, the Board concludes that the 
criteria for recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes are not met.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

